                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

UNITED STATES OF AMERICA                                  :        3:18-cr-00005(VAB)
                                                          :
v.                                                        :
                                                          :
CANDACE RISPOLI                                           :        OCTOBER 23, 2018

     DEFENDANT’S MOTION FOR EXTENSION OF TIME TO FILE SENTENCING
                          MEMORANDUM

        The Defendant, Candace Rispoli, respectfully moves this court for an extension

of time from October 24th to October 26th to file her Sentencing Memorandum. An

additional extension will be sought if the Defendant is referred to Support Court and

her sentencing postponed.

        Assistant United States Attorney has been contacted and consented to the

requested extension of time.

        WHEREFORE, the Defendant respectfully requests that the Court grant the

foregoing request.

                                                  /s/ Hugh F. Keefe
                                                 HUGH F. KEEFE, ESQ. ct05106
                                                 Hkeefe@ltke.com
                                                 MATTHEW D. POPILOWSKI, ESQ. ct28869
                                                 mpopilowski@ltke.com
                                                 Lynch, Traub, Keefe and Errante, P.C.




                         LYNCH, TRAUB, KEEFE AND ERRANTE, P. C. ATTORNEYS AT LAW
                     52 TRUMBULL STREET P.O. BOX 1612 NEW HAVEN, CONNECTICUT 06506-1612
                                TELEPHONE (203) 787-0275 FACSIMILE (203) 782-0278
                                               52 Trumbull Street
                                               New Haven, CT 06510
                                               Tel. 203-787-0275
                                               Fax.203-782-0278

                              CERTIFICATION OF SERVICE

        I hereby certify that on October 23, 2018, a copy of the foregoing was filed
electronically and served by mail on anyone unable to receive electronic filing. Notice
of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing as indicated on the
Notice of Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.



                                      /s/ Hugh F. Keefe




                       LYNCH, TRAUB, KEEFE AND ERRANTE, P. C. ATTORNEYS AT LAW
                   52 TRUMBULL STREET P.O. BOX 1612 NEW HAVEN, CONNECTICUT 06506-1612
                              TELEPHONE (203) 787-0275 FACSIMILE (203) 782-0278
